I am persuaded that under section 3226, 1 Comp. Laws 1915, quoted by my Brother BIRD in his opinion, the city council was without jurisdiction to make this improvement costing $26,684.89 without having before it a petition signed by the owners of a majority of the land liable for assessment or without having given notice thereof through its annual appropriation bill. I think upon principle the recent case ofCooper v. City of Detroit, 222 Mich. 360, is controlling. One or the other of these things was a condition precedent to the power of the council to act, — to its jurisdiction. Nor do I think this jurisdictional defect is within the purview of the curative statute cited by my Brother (1 Comp. *Page 67 
Laws 1915, § 3127). The defect here is not an "irregularity or informality in the proceedings." The council has not acted irregularly or informally. It has acted without any jurisdiction to act at all. I do not think the want of jurisdiction can be cured by the filing of a petition some six months after the work is completed, signed by the owners of a majority of the land liable for assessment and having a so-called reassessment. The petitioners might by appropriate language waive any defects as to their assessment but I do not think they could waive defendant's rights for him without his consent. To so hold would set aside this and similar mandatory provisions in city charters which are designed to afford some measure of protection to the individual taxpayer, and to restrain the unbridled expenditure of his money. To so hold would come pretty near taking the taxpayers' property without due process of law.
Nor do I think the doctrine of equitable estoppel applicable under the facts of this case which is an action brought to recover at law for the tax. The proceedings being without jurisdiction were a nullity, and defendant's silence could not give them life or validity. He lived in Sandusky and saw the improvements going on. But the record shows he protested and threatened litigation unless concessions were made, which concessions the city declined to make. In numerous cases in this court taxpayers who have seen the work progress without protest, and who seek to restrain the collection of the tax in a court of equity, have been denied relief on the ground of laches. Mr. Justice HOOKER in Auditor General v. Bishop,161 Mich. 117, cites a large number of cases and then says:
"It is contended that this rule should not be held applicable to Bishop's land. This is a proceeding in rem to enforce a lien for a tax against premises upon which Bishop held a mortgage, and which, if *Page 68 
valid, would have priority over his mortgage. But the rule stated has usually been restricted to cases where relief has been sought in equity, and has been denied upon the principle that: 'He who seeks equity must do equity,' and except in drain cases, which seem to have been considered exceptional, the rule has not been applied against a defendant."
See, also, Auditor General v. Johns, 190 Mich. 601.
In the instant case defendant does not seek equitable relief but is defendant in an action at law brought to recover a tax assessed against him and his property. To hold that plaintiff can recover without showing a valid tax and upon proof that defendant lived in Sandusky and saw the work as it progressed is carrying the doctrine of estoppel too far. But there is another feature of the case which to my mind renders the doctrine of estoppel inapplicable. Plaintiff's counsel expressly disaffirms the right of the city to recover under the original proceedings and bases his claim on a re-assessment made on proceedings instituted six months after the work was completed. Manifestly defendant is not estopped to contest this re-assessment because he sat by while the work was done under proceedings which were admittedly a nullity.
I think the judgment should be reversed without a new trial.
CLARK, C.J., and McDONALD and WIEST, JJ., concurred with FELLOWS, J. *Page 69